Goldsborough, J.,
delivered the opinion of this Court.
Being of opinion that the views expressed by the late learned Judge of the Circuit Court, in his decision of this Case, are correct for the reasons assigned hy him, supported by the authorities cited in his opinion, and being satisfied, from an inspection of the record, that there is no force in the objection urged by the appellants in this Court, but not in the Conrt below, that the bill, at the time of the purchase, did not disclose with sufficient certainty the land sought to he charged hy it, and that the report of sales does not describe the property, and is indefinite, we will sign a decree affirming the order of the 30th of November, 1863, from which this appeal was taken, with the costs of appeal to the appellee.

Decree affirmed.